 466DECISIONSOF NATIONALLABOR RELATIONS BOARDCon-Pac,Inc.andGeneral Truck Drivers,Chauffeurs,Warehousemen and Helpers,Local No.270, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,]Warehousemen and Helpers of America, IND.Case 15-CA-4871April 30, 1974SUPPLEMENTAL DECISION ANDORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn November 30, 1973, the National LaborRelationsBoardissueditsDecision and Order in theabove-entitled proceeding,' finding that Respondenthad violatedSection 8(a)(5) and (1) of the Act byrefusingto bargain with the certified Union as theexclusiverepresentative of the employees in theappropriate unit. In so finding, the Board adoptedthe RegionalDirector's decision, in which he reliedonDIT-MCO, Inc.,2in overruling the Respondent'sobjection that the Union offered financial induce-mentsto the employees by waiverof initiation feesand delay in the imposition of dues, and found thattheRespondent's exceptions did not raise materialissues offact or law which would require reversal oftheRegional Director's decision. The Respondent,thereafter, filed a motion to stay the matter pendingdecision by the United States Supreme Court inSavairManufacturing Company.3The Board deniedthemotion and granted the General Counsel'sMotion for Summary Judgment.In light of the recent Supreme Court decision inN.L.R.B. v. Savair Mfg. Co.,4the Board,sua sponte,has decided to reconsider the instant case todetermine whether the Union's conduct is objection-able underSavair.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.We see nothing in the Union's conduct which isobjectionable underSavair, supra.As the SupremeCourt observed inSavair,a union's offer to waiveinitiation fees for all employees who sign unionauthorization cards before a representation electioninterfereswith employee free choice in the election,since it represents an outward manifestation ofsupport which serves as a useful campaign tool1207NLRB No 105.2 163 NLRB 1019, enfd 428F.2d 775 (C.A. 8, 1970).3 194 NLRB 298, enforcement denied 470F.2d 305 (C A. 6, 1972)because of peer group influence and thus, in effect,"allows the union to buy endorsements." 5 We,therefore,read the majority opinion inSavairasfinding improper any waiver of initiation fees limitedto the period before an election which can reason-ably beconstrued as either an inducement to sign aunion authorization card or to vote for the union.Here the Union offered to employees an across-the-board waiver of initiation fees and a delay in theimposition of dues and the waiver applied to all"people presently working at Con-Pac at the time thecontract is ratified." Such a waiver, we conclude,does not contain the elements of interference that theCourt focused on inSavair.The reasoning issupported by the Court's opinion where the Court, inpertinent part, stated:The lower courts have recognized that promisingbenefits or conferring benefits before representa-tion elections may unduly influence the represent-ational choices of employees where the offer isnot across the board to all employees but, as here,only to those who sign up prior to the election.(supraat 279, fn. 6)Moreover, the Court recognized the union's legiti-mate interest in waiving an initiation fee, where ithad not yet been chosen as the bargaining represent-ative, in order to remove an "artificial obstacle" fromtheemployees' endorsement of the union anddeclared "that this interest can be preserved . . . bywaiver of initiation fees available not only to thosewho have signed up with the union before an electionbut also to those who join after the election."6 Thus,where, as here, the waiver was held open until acontract was ratified, we find that such a waiver ispermissible underSavair.Accordingly, in the circum-stances of this case, we reaffirm our original findingthat the Respondent violated Section 8(a)(5) and (1)of the Act by refusing to bargain with the certifiedUnion as the exclusive representative of the employ-ees inthe appropriate unit.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby affirms as its order the Orderheretofore entered in this proceeding on November30, 1973.4 414 U.S. 270 (1973).5 Id.at 277.6 Idat 274,fn.4210 NLRB No. 70